         Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 1 of 54




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                        GAINESVILLE DIVISION

PROJECT CHIMPS, INC.                               )
                                                   )
                                 Plaintiff,        )
                                                   ) CIVIL ACTION NO.
v.                                                 )        2:20-cv-00162-RWS
                                                   )
CRYSTAL ALBA and                                   )
LINDSAY VANDERHOOGT                                )
                                                   )
                                 Defendants.       )

                             VERIFIED COMPLAINT
       Plaintiff Project Chimps, Inc. (“Plaintiff” or “Project Chimps”) brings this

 Complaint for Injunctive Relief and Damages against Crystal Alba (“Alba”) and

 Lindsay Vanderhoogt (“Vanderhoogt”) (collectively “Defendants”) to prevent

 further irreparable harm to its organization and its mission by two disgruntled former

 employees who have embarked on a campaign to smear Project Chimps.

                          PRELIMINARY STATEMENT

       1.     Project Chimps is an organization dedicated to providing lifetime love,

 care, and rehabilitation to retired laboratory chimpanzees. It is a full member of the

 North American Primate Sanctuary Alliance, a group of accredited primate

 sanctuaries around the country. Without Project Chimps’ sanctuary and provision of


                                              1
        Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 2 of 54




these lifesaving services, numerous chimpanzees would spend the rest of their lives

in a laboratory setting without being able to experience the sanctuary setting.

      2.     Crystal Alba is a former employee who joined Project Chimps in

January 2017. For two years, she worked at Project Chimps without raising any

concerns regarding the quality of care provided to the chimpanzees.

      3.     In January 2019, Alba filed a complaint, initially anonymously,

expressing some concerns with aspects of chimpanzee care. Project Chimps was

alarmed by the extensive, serious concerns presented in Alba’s complaint, had

multiple lengthy conversations with Alba, and conducted an extensive, thorough

investigation into the alleged issues she presented.

      4.     Project Chimps’ detailed review found that Alba’s complaints were

either incorrect or extremely exaggerated in scope and severity. When Project

Chimps informed Alba that it had completed its investigation and determined her

complaints did not require a total operational overhaul, Alba’s focus shifted from

performing her job duties to pursuing a vendetta against Project Chimps.

      5.     Rather than proactively identify and raise issues concerning conditions

or potential injuries, as required by Project Chimps policy, Alba focused on

documenting routine injuries that occur in sanctuary settings, falsifying information,



                                          2
        Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 3 of 54




and sending it to outside groups in an effort to present Project Chimps in an unduly

negative light.

      6.     Alba’s behavior culminated in a 39-page document that Alba sent to the

activist animal rights group People for the Ethical Treatment of Animals (“PETA”),

demonizing Project Chimps. Most, if not all, of the complaints regarding

chimpanzee care in her manifesto are false, grossly exaggerated, or the product of

her own lack of expertise regarding the appropriate standard of care for

chimpanzees.

      7.     In perhaps the most outrageous example of Alba’s actions, on March

27, 2020, a chimpanzee named Panielle broke two of her teeth in an incident that

had not been observed by staff at Project Chimps. When Project Chimps learned

about the injury, Project Chimps documented it with photographs and videos, which

it sent to its consulting dentist and to two veterinarians, and then created a care plan.

Project Chimps’ healthcare providers and all involved agreed with the care plan.

      8.     Project Chimps’ Manager of Administration discussed Panielle’s care

plan with Alba and another employee the very next day. Neither Alba nor the other

employee voiced any concerns.

      9.     Nevertheless, Alba subsequently filmed Panielle following the injury,

and as part of her job duties and obligations to chimpanzee welfare, was required to

                                           3
        Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 4 of 54




send that video to Project Chimps’ veterinarian and her managers. Instead, she sent

the footage to PETA and, on information and belief, included a false description of

the injury with the video. She never provided the video to Project Chimps’

veterinarian, her supervisor, or any of the care staff at Project Chimps, a direct

violation of the organization’s medical policies and her job description. That is, she

neglected to provide potentially important medical information about a chimpanzee

for whom she was responsible, and instead sent that information to an outside group.

      10.    As a result of this gross breach of Project Chimps’ policies and mission,

Project Chimps terminated Alba’s employment. Immediately afterwards, Alba

began a campaign of online harassment by spreading lies about Project Chimps, by

improperly accessing Project Chimps’ confidential information, and by partnering

with Lindsay Vanderhoogt to undermine Project Chimps’ valuable mission.

      11.    Lindsay Vanderhoogt, another former employee, never complained

about any aspect of chimpanzee health or welfare during her employment with

Project Chimps beyond an occasional statement that the chimpanzees should have

more blankets or play time. After Vanderhoogt was passed over for a promotion, she

resigned and had no professional involvement with Project Chimps.

      12.    Following her resignation, and, on information and belief, spurred on

by Alba, Vanderhoogt joined Alba in posting intentionally false information about

                                          4
        Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 5 of 54




Project Chimps’ veterinary care, donation administration, and chimpanzee

management on her social media accounts. On information and belief, she also

created over a dozen fake accounts to propagate these statements, including

statements regarding events and conditions that occurred well after she resigned.

       13.    Despite extensive independent verification by outside agencies and

experts, Defendants continue their wrongful campaign against their former

employer. Project Chimps has recently undergone thorough inspections by the

Global Federation of Animal Sanctuaries (“GFAS”), the Occupational Safety and

Health Administration (“OSHA”), and the United States Department of Agriculture

(“USDA”). None of these distinguished organizations, or multiple independent

veterinarians, found any notable issues with the care and treatment that Project

Chimps provides to its resident chimpanzees.1

       14.    Defendants’ response has been to reject these comprehensive reviews

as biased and continue to spread false and malicious misrepresentations regarding

the conditions at Project Chimps.

       15.    Following her termination, Alba refused to return Project Chimps

property and, without authorization, accessed or caused to be accessed Project



1
 For instance, GFAS recommendations were limited to topics like more novel enrichment
activities, additional climbing structures, and expanding bedding options.
                                             5
           Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 6 of 54




Chimps’ password-protected business Dropbox account. Alba then disseminated

confidential information from those documents on her social media accounts.

         16.     To confuse donors and other individuals interested in Project Chimps’

mission, Alba created a website at projectchimp.org.2 Project Chimps’ website URL

is almost identical – projectchimps.org. In violation of her Non-Disclosure

Agreement (the “Non-Disclosure Agreement”), state trade secrets law, and the direct

requests from management to return all of Project Chimps’ property, Alba includes

confidential and proprietary documentation from Project Chimps on her website.

Specifically, Alba has stolen and disseminated information from the chimpanzees’

medical records, information about staff, and private communications with staff and

the board of directors.

         17.     Through their actions, Defendants have actively driven potential donors

away from Project Chimps’ lifesaving mission, and deprived Project Chimps of

public donations necessary to maintain the chimpanzees’ sanctuary and to construct

additional infrastructure to increase the capacity of the facility, so that Project

Chimps can continue its mission.

         18.     Without immediate intervention from the Court, Defendants will

continue to defame Project Chimps, to disseminate Project Chimps’ confidential


2
    As discussed below, Alba later migrated the content to helpthechimps.org.
                                                 6
        Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 7 of 54




information, and to improperly retain Project Chimps’ property. As a result, Project

Chimps requests that the Court enter an order requiring Defendants (i) to remove all

content derived from information misappropriated or wrongfully retained from

Project Chimps from any media controlled by them; (ii) to return all Project Chimps

property in their possession, custody, or control; and (ii) delete any Project Chimps

information that is in their possession, custody, or control. Project Chimps also

requests that injunctive relief require Alba to comply with the obligations set forth

in the Non-Disclosure Agreement and the Photography Agreement.

      19.    Defendants have caused Project Chimps substantial monetary loss in

the form of at least nine known lost donor relationship and likely a number of

unknown such losses, as well as having to incur attorneys’ fees and costs to fight

against their defamatory campaign. Therefore, Project Chimps is entitled to recovery

of compensatory damages, punitive damages, costs, and attorneys’ fees.

                  PARTIES, JURISDICTION, AND VENUE

      20.    Plaintiff Project Chimps is an Oregon nonprofit corporation with its

principal place of business located at 2031 Lowery Road, Morganton, Fannin

County, Georgia 30560. Thus, Project Chimps is a citizen of Oregon and Georgia.

      21.    Defendant Crystal Alba is a former employee of Project Chimps who

is currently believed to be at an unknown address in Chattanooga, Tennessee. Alba

                                         7
        Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 8 of 54




relocated from Fannin County, Georgia to the Chattanooga, Tennessee area on or

about May 21, 2020. Thus, Alba is a citizen of Tennessee because she is domiciled

in Tennessee.

      22.    Defendant Lindsay Vanderhoogt is a former employee of Project

Chimps who Project Chimps believed was located at 784 Adair Avenue Northeast,

Atlanta, Georgia 30306 in Fulton County, Georgia. Vanderhoogt is a resident of

Fulton County, Georgia. Thus, Vanderhoogt is a citizen of Georgia because she is

domiciled in Georgia.

      23.    The Court has specific personal jurisdiction over Alba because the

actions and omissions relevant to the Complaint occurred in this district and division.

      24.    The Court has general jurisdiction over Vanderhoogt because she is a

citizen of Georgia.

      25.    Venue is proper over Defendants in this district because a substantial

part of the events or omissions giving rise to the claims alleged in this complaint

occurred in this district. See 28 U.S.C. § 1391(b)(2).

      26.    Venue is proper over Defendants in this division because Project

Chimps alleges that the causes of action in its complaint arose in this district,

specifically, in Fannin County, and divisional venue is therefore proper in the

Gainesville Division of this Court. See LR 3.1(B)(3) (“Any civil action brought in

                                          8
          Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 9 of 54




this district on the grounds that the cause of action arose here must be filed in a

division of the district wherein the activity occurred.”); see also App. A(I)

(specifying that the Gainesville Division includes Fannin County).

      27.     Subject matter jurisdiction exists because this Court has federal

question jurisdiction over Project Chimps’ claims for breach of the Defend Trade

Secrets Act (“DTSA”) and the Stored Communications Act (“SCA”). See 28 U.S.C.

§ 1331.

      28.     The Court has supplemental jurisdiction over the other claims asserted

by Project Chimps in this litigation because the state-law claims are so related to the

federal claims that they arise out of the same common nucleus of operative facts.

See 28 U.S.C. § 1367.

                           FACTUAL ALLEGATIONS

                             Project Chimps’ Mission

      29.     Project Chimps is a federal nonprofit corporation in good standing

under Section 501(c)(3) of the Internal Revenue Code, which runs a chimpanzee

sanctuary located on 236 acres of land in the Blue Ridge Mountains. The

organization’s mission is “to provide lifelong exemplary care to chimpanzees retired

from research.”



                                          9
        Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 10 of 54




       30.    Project Chimps provides lifetime sanctuary for former research

chimpanzees that were privately owned and would otherwise remain at a research

facility.

       31.    Currently, Project Chimps is home to 78 chimpanzees.

       32.    The chimpanzees at Project Chimps live in five chimpanzee villas that

surrounds a six-acre forested habitat. Each villa includes a multi-story open air area

as well as a climate-controlled area.

       33.    Project Chimps employs over thirty staff (including care, maintenance,

and administration teams) to care for the chimpanzees, maintain the property, and

manage the organization. Project Chimps also relies on the support of over 200 local

volunteers and contracts with a veterinarian, who is on 24-hour call and provides

care on-site multiple days a week.

       34.    Project Chimps is governed by a Board of Directors and receives

guidance related to the chimpanzees’ care and management from 13 standing

committees.

       35.    Project Chimps is not regularly open to the public and is funded

exclusively by public donations and grants. To raise public support, Project Chimps

primarily relies on word of mouth recommendations, endorsements by celebrity

donors, social media, and its website (projectchimps.org).

                                         10
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 11 of 54




      36.    Project Chimps is accredited by the Better Business Bureau and has

achieved Guidestar Platinum status for transparency as a non-profit in disclosing

financial metrics, progress, and results.

      37.    Additionally, Project Chimps is accredited by GFAS and is a full

member of the North American Primate Sanctuary Alliance.

                Vanderhoogt’s Employment with Project Chimps

      38.    On or about April 2, 2016, Project Chimps hired Vanderhoogt as a

programs assistant, and she subsequently transitioned to a chimpanzee caregiver

aide. Her job duties in that latter role included assisting the caregivers and

maintaining and cleaning the chimpanzees’ enclosures.

      39.    Vanderhoogt leased accommodation from Project Chimps and lived on

the property during her employment.

      40.    Vanderhoogt helped create content for Project Chimps’ social media.

As such, Vanderhoogt had limited access to confidential and proprietary

information, such as donor lists and the access information for Project Chimps’

social media accounts. As a caregiver aide, Vanderhoogt also had access to the

chimpanzees’ confidential medical records.

      41.    In late 2017, Vanderhoogt was interested in a new position on Project

Chimps’ media team. Project Chimps determined that she was not qualified and

                                            11
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 12 of 54




instead offered her a position as a chimpanzee caregiver aide. Vanderhoogt accepted

the position only to resign effective February 16, 2018.

      42.      During her employment with Project Chimps, Vanderhoogt never

claimed that the chimpanzees at Project Chimps experienced substandard care or

conditions.

      43.      Following her resignation, Project Chimps requested the return of all

Project Chimps’ property, and terminated her access to its electronically stored

information.

                     Alba’s Employment with Project Chimps

      44.      On or about January 9, 2017, Project Chimps hired Alba as a

chimpanzee caregiver aide. Her job duties included assisting the caregivers and

maintaining and cleaning the chimpanzees’ habitat.

      45.      On March 26, 2018, Alba was promoted to caregiver, and effective

September 16, 2019, Alba was promoted to veterinary assistant, an unlicensed and

unaccredited position. As a veterinary assistant, Alba’s primary job responsibilities

included collecting samples (such as urine or feces), maintaining medical records,

and acting as a liaison between the veterinarian and the care staff.

      46.      As part of her role as a veterinary assistant with Project Chimps, Alba

was granted access to confidential and proprietary information, including but not

                                           12
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 13 of 54




limited to the chimpanzees’ medical records, medical diagnoses and treatments

provided by veterinarians, behavioral management records, photographs of

restricted areas, personnel information, and donor lists and contact information.

      47.    Project Chimps considers this information – together and individually

– to be trade secrets and protects the secrecy of this information accordingly. For

example, Project Chimps stores confidential information on Dropbox (a Cloud-

based platform) and only provides broad access to nine licensed users, including the

Executive Director and Manager of Administration. Project Chimps also protects the

secrecy of its confidential information through: (1) the use of nondisclosure

agreements, which every staff member must sign; (2) IT security measures, such as

password protection and need-to-know restrictions; (3) physical security measures

such as locked filing cabinets for any hard copy back-ups; and (4) exit procedures

that require departing employees to return any confidential information.

      48.    Alba executed the Non-Disclosure Agreement, which she signed on

July 22, 2016 and again on January 9, 2017 as a condition of her continued

employment. Copies of these agreements are attached, respectively, as Exhibit A

and Exhibit B.

      49.    Alba agreed that she would not use or disclose Project Chimps’

confidential information:

                                         13
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 14 of 54




      All non-public information concerning or relating to PC [Project
      Chimps] made available to You or otherwise disclosed to You
      (“Confidential Information”) shall be maintained in confidence by You,
      will not be disclosed to any third party, and will not be used for
      purposes other than the consultations and communications between PC
      and You.

      ...

      The obligations in this Agreement shall apply and survive even if the
      Project does not move forward and shall also survive any termination
      of the Project, or any termination of Your involvement with the Project.
      You shall, upon request from PC, destroy or return to PC all
      Confidential Information and any materials (including electronic
      materials) that contain Confidential Information.

Exhibit A.

      50.    Alba was also employed as a Project Chimps photographer, for which

she received additional compensation and equipment, including a digital camera. As

such, on October 8, 2018, Alba agreed to Project Chimps’ Photography, Video &

Written Works Policy (“Photography Agreement”).

      51.    Alba agreed that the photographs she took as an employee were the

property of Project Chimps:

      All written curricula, printed publications, crafted items, photographs
      or any other works created by an employee, volunteer or intern for
      Project Chimps during a routine employee, volunteer or internship shift
      or whenever using Project Chimps equipment will be a “work for hire.”
      Project Chimps, therefore, will be the owner of such works.

Exhibit C; Exhibit D.

                                        14
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 15 of 54




      52.    Alba further agreed that she would not share Project Chimps’ property

without written permission:

      The employee, volunteer, or intern may not share images of the
      chimpanzees, Project Chimps activities, or the sanctuary obtained
      under the category of “work for hire” publicly, including but not limited
      to social media, conventional media, publications, or public
      presentations, unless Project Chimps has also shared the image publicly
      via the website, social media, conventional media, publications, or
      public presentations, or unless Project Chimps provides written
      permission.

Exhibit C; Exhibit D.

      53.    Finally, Alba agreed that she would not share photographs and videos

taken in areas of the sanctuary restricted from public access:

      Photos and videos taken at the Project Chimps facility off-shift, using
      personal equipment shall not be considered a “work for hire” and are
      considered unrestricted for use and distribution ONLY if the images
      were taken from an area we would normally permit the public, such as
      the viewing windows outside the perimeter wall.

Exhibit C; Exhibit D.

                      Alba’s Employment and Termination

      54.    Alba performed the basic job duties of a caregiver and veterinary

assistant and, almost from the beginning of her employment, she overestimated her

capabilities and expertise.




                                         15
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 16 of 54




      55.    Alba often expressed disagreement with the conclusions of Project

Chimps’ veterinarian, as well as her supervisor, Laura Mayo (Manager of Chimp

Care) and other staff, when their decisions were contrary to her own on matters both

trivial and significant. She often questioned and outwardly disagreed with the

licensed veterinarian’s medical decisions, as well as guidance from her supervisors

who, unlike her, had extensive chimpanzee experience.

      56.    When the chimpanzees experience novel medical issues, Project

Chimps not only consults its contracting veterinarian, but it also seeks a second, and

sometimes a third, opinion from other licensed veterinarians with extensive

chimpanzee experience.

      57.    Upon information and belief, Alba believed her opinion, as a non-

licensed veterinary assistant, superseded the medical opinions of multiple trained

veterinarians and primate experts.

      58.    For instance, Alba often expressed doubts that the chimpanzees

received sufficient painkillers if they were injured, even though routinely

administering prescription painkillers can have adverse physical impacts on

chimpanzees and disrupt existing social dynamics. And overly sedating chimpanzees

could exacerbate existing injuries because, affected by painkillers, chimpanzees

could engage in behaviors that exacerbated existing wounds. In all situations where

                                         16
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 17 of 54




it is indicated, the chimpanzees receive adequate and appropriate pain relief based

on the standards established by chimpanzee veterinarians.

      59.    In addition to offering unsolicited and inaccurate medical opinions,

Alba demanded unnecessary medical equipment. For instance, when management

declined her request for a new blood pressure cuff, Alba solicited a donor without

permission. Alba falsely told the donor that Project Chimps was denying the

chimpanzees lifesaving equipment by refusing to purchase this blood pressure cuff.

In reality, Project Chimps already had equipment to perform blood pressure

readings. As such, Alba provided false information to a donor that both disparaged

Project Chimps and its experts. In doing so, she actively contradicted the judgment

of more qualified personnel and acted in violation of the scope of her duties at Project

Chimps by seeking donor funds for a wholly unnecessary piece of equipment.

      60.    In January 2019, Alba filed a complaint with a Project Chimps board

member, rather than her supervisors or Project Chimps human resources manager.

She filed the complaint anonymously initially, expressing some concerns with

aspects of chimpanzee care. Project Chimps, consistent with its whistleblower

policy, ensured her that it took her concerns seriously and conducted an extensive

review of the concerns raised by Alba.



                                          17
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 18 of 54




      61.    Project Chimps’ review found that Alba’s complaints were either

incorrect or grossly exaggerated. When Project Chimps’ intensive and thorough

review concluded with recommendations that did not totally match Alba’s perceived

deficiencies, Alba’s focus mutated from performing her job duties to focusing her

efforts on undermining Project Chimps by surreptitiously providing information to

outside organizations and knowingly presenting Project Chimps in a false and

misleading manner.

      62.    Project Chimps informed Alba that it had completed its investigation

and determined her complaint did not require the total operational overhaul that Alba

desired.

      63.    Alba then composed a 39-page document that Alba sent to PETA (the

“PETA Memorandum”) in January 2020, seeking to demonize Project Chimps.

Most, if not all, of the complaints regarding chimpanzee care are false, grossly

exaggerated, or the product of her own lack of expertise regarding the appropriate

standard of care for chimpanzees. The report included photographs that she did not

have the right to disseminate and excerpts from the chimpanzees’ medical records,

which were deliberately taken out of context and manipulated to portray Project

Chimps’ personnel as callous and uncaring. Alba’s PETA Memorandum includes

numerous accusations that are false, including, but not limited to, her statements that:

                                          18
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 19 of 54




           100% of the Project Chimps colony engages in coprophagy;

           On January 16 and 17, habitat access was delayed until the mid-
      afternoon due to a donor visit;

           Caregivers are routinely moved to another building if they speak up
      about a welfare concern;

           A chimpanzee named Eddie suffered a wound to his face and, due to
      Project Chimps’ care, the wound never healed properly and Eddie is
      permanently disfigured;

           Project Chimps’ lunch sizes “have been markedly decreased.”; and

            Project Chimps’ veterinarian has a “huge conflict of interest” in
      limiting lab work because “he profits off [Project Chimps] not having in-
      house equipment.”

      64.   Following receipt of the PETA Memorandum, PETA contacted Project

Chimps with Alba’s concerns. On information and belief, Alba also encouraged

another Project Chimps employee to present the identical concerns to Project

Chimps, after Alba had already gone to PETA.

      65.   In response to the PETA Memorandum and the internal complaint,

Project Chimps undertook a thorough internal investigation, which included

interviewing the entire care team—18 staff members—about their concerns for the

chimpanzees’ welfare, and consultation with multiple independent veterinarians

with primate experience, who performed reviews of the medical records identified.

Project Chimps’ Manager of Administration also spoke with Alba for almost two

hours regarding her concerns.
                                        19
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 20 of 54




      66.      After this extensive investigation, Project Chimps determined that

Alba’s claims were false or significant exaggerations, and that all of Project Chimps’

veterinary treatment and care of its chimpanzees was proper by current veterinary

and care standards. Nevertheless, Project Chimps used the opportunity to improve

its quality of care protocol and implemented several measures to improve

chimpanzee care, such as a food administration review, expansion of veterinary care,

and increasing the activities of the enrichment committee to obtain new enrichment

materials to improve the amount of mental stimulation available to chimpanzees.

      67.      Despite Alba’s claims to the contrary, Project Chimps has always

provided, and will continue to provide competent preventative care to all of its

chimpanzees, including routine fecal sampling, body condition scoring, weight

monitoring, adjusting diets, providing daily medications, and performing routine

diagnostics.

      68.      Project Chimps’ review was not cabined to an internal review.

Following the PETA Memorandum, Project Chimps welcomed multiple third parties

to inspect Project Chimps and found that it met or exceeded all areas related to

chimpanzee welfare and that the organization provided appropriate medical care.

              On January 9, 2020, the U.S. Department of Agriculture (“USDA”)
               conducted an investigation pursuant to its investigation and oversight
               authority under the federal Animal Welfare Act (“AWA”). The USDA
               inspector reviewed and investigated Project Chimps pursuant to the
                                          20
Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 21 of 54




    requirements of the AWA, and issued a report finding that Project
    Chimps was in full compliance with the AWA standards, and that there
    were “[n]o non-compliant items[.]” Exhibit E. This is consistent with
    Project Chimps’ last two USDA inspections, which found full
    compliance.

   In January of 2020, Project Chimps sent specific medical concerns
    raised by Alba to multiple veterinarians with extensive great ape
    experience (in some cases, as many as five different veterinarians), and
    every single one found the veterinary care provided to the chimpanzees
    appropriate.

   Beginning February 18, 2020, OSHA inspected Project Chimps.
    OSHA’s concerns about Project Chimps were wholly unrelated to
    chimpanzee care.

   On February 28, 2020, GFAS, an internationally recognized
    organization that provides accreditation and certification for animal
    sanctuaries, performed an in-depth, on-site investigation of Project
    Chimps. GFAS interviewed the staff and inspected the entire sanctuary.
    The final statement, provided on May 27, 2020, confirms that Project
    Chimps remains an accredited sanctuary. In fact, the GFAS Executive
    Director told a media source that when investigating Project Chimps,
    GFAS “certainly didn’t find anything that was an emergency as far as
    animal welfare and animal health . . . What [GFAS] found is just some
    systems that need to be put in place so that it will help the sanctuary,
    particularly as they look to increase their population of animals retiring
    out of laboratories.” See Exhibit F.

   In April of 2020, Project Chimps contracted with a veterinarian with
    decades of sanctuary chimpanzee experience to perform an audit of the
    care given to the chimpanzees at Project Chimps. GFAS recommended
    this veterinarian as someone they would trust to provide an accurate
    assessment of Project Chimps’ veterinary treatment of its chimpanzees.
    After a visit to Project Chimps to observe each chimpanzee and a
    review of the medical records, she concluded that the chimpanzees at
    Project Chimps were in good health, including the specific
    chimpanzees Alba claimed were being mistreated by Project Chimps.

                                 21
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 22 of 54




      69.      But these determinations don’t matter because Alba did not agree with

them. Perhaps nowhere is this clearer than in the conduct that led to Alba’s

termination.

      70.      On March 27, 2020, a chimpanzee named Panielle broke two of her

teeth in an incident that was not observed by staff at Project Chimps. As soon as the

problem was identified, Project Chimps documented the injury with photographs

and videos, which it sent to its consulting dentist and to two veterinarians, and then

created a care plan. The Project Chimps’ healthcare providers and all involved

agreed with the care plan.

      71.      Project Chimps’ Manager of Administration discussed Panielle’s care

plan with Alba and another employee the following day. Neither Alba nor the other

employee voiced any concerns.

      72.      Unbeknownst to Project Chimps, Alba filmed Panielle following the

injury and sent the footage to PETA but did not notify Project Chimps or provide

the video to Project Chimps’ veterinarian or her supervisor, in direct violation of the

organization’s medical policies and her job description and duties to the

chimpanzees.      Alba’s professional obligation was to seek additional care for

Panielle.



                                          22
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 23 of 54




      73.    Based on this clear and inexcusable breach of Project Chimps’ policies

and procedures, Project Chimps terminated Alba, effective March 31, 2020. Exhibit

G.

      74.    The Executive Director and Manager of Administration conducted an

exit interview with Alba and requested that she return all of Project Chimps’

confidential information and property, including her keys and an iPhone and camera

that the organization purchased for her use as an employee.

      75.    Following her termination, Project Chimps eliminated Alba’s access to

its electronically stored information and revoked her credentials to use the

organization’s business Dropbox account.

            Defendants’ Wrongful Campaign Against Project Chimps

      76.    Within half an hour of being escorted from the premises, Alba began

posting disparaging comments about Project Chimps on her social media accounts.

Her post states in part: “proper care continues to take a backseat at this facility, and

when I spoke up I was terminated. One thing is certain, I will not be silent now. And

once I’ve calmed down, I will be sharing all the details because this is not something

that can be allowed to continue. . . . More to come. Lots more.” This post received

over 200 comments and was shared on Facebook over 200 times.



                                          23
        Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 24 of 54




        77.   On April 1, 2020, Alba made the following post on Facebook

containing false and defamatory statements: “[Panielle’s] front teeth had been

smashed . . . I asked if we were going to do anything more than Ibuprofen and [the

vet] said no, she'll eventually pull that piece out on her own and ‘we'll just watch

it.’”

        78.   Alba has claimed in the past that Project Chimps only uses ibuprofen

for medication, but this is flatly false and even contradicted by other complaints she

made.

        79.   Panielle’s veterinary treatment plan was approved by multiple outside

veterinarians and a dentist who volunteers to care for Project Chimps’ chimpanzees,

yet Alba claimed it constituted inadequate care. Following the incident, Panielle

recovered relatively quickly, did not demonstrate trouble eating and did not exhibit

signs of pain.

        80.   On April 3, 2020, Alba posed the following question on Facebook:

“Why is a dog and cat vet in charge of medical care for 79 chimps?” She then posted

on April 4, 2020: “Please allow me to clarify what actually hurts the chimps: 1. Poor

medical care[.]” This information is false and intentionally misleading. Project

Chimps contracts with a veterinarian, Dr. Jim McClearen, to provide on-site care

multiple times a week. Dr. McClearen is not just a “dog and cat vet.” Prior to coming

                                         24
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 25 of 54




to Project Chimps, he also worked with native wildlife, exotic animals, and smaller

primates. He is the past president of Cobb County Veterinary Association, the past

president of Georgia Medical Academy, and a board member of Georgia Veterinary

Medical Association (“GVMA”) for the past 10 years, serving as president for one

term. In 2013, Dr. McClearen was recognized as the GVMA Veterinarian of the

Year and Cherokee County Veterinarian of the Year.

      81.    Dr. McClearen, upon joining Project Chimps, spent time consulting

with primate veterinarians who focus on chimpanzees. This training included

visiting other chimpanzee facilities so that he could observe and learn about hands-

on veterinary care for chimpanzees.

      82.    Additionally, when faced with any new medical concerns that have not

arisen at the sanctuary before, Dr. McClearen and Project Chimps personnel

routinely consult additional veterinarians for second and third opinions.

      83.    On April 5, 2020 Alba posted: “No one on the PC management team

has chimp experience. Only one board member has chimp experience.” This

information is false. Mayo, the Manager of Chimp Care, has over three decades of

experience of caring for primates, including chimpanzees, gorillas, orangutans, and

bonobos. Ms. Mayo served as the Assistant Curator of Primates for Zoo Atlanta

before joining the staff at Project Chimps.

                                         25
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 26 of 54




      84.   On May 11, 2020, Alba posted confidential medical information about

a chimpanzee that passed away at Project Chimps. She claims he was infected with

Hepatitis C, which is false. None of the chimpanzees at Project Chimps has been

diagnosed with Hepatitis C, as evidenced plainly by their medical records and as

verified by their prior veterinarians. Alba made this statement with full knowledge

that it was false and did so to impugn Project Chimps’ reputation.

      85.   Alba posted the social media contact information of a number of major

Project Chimps’ donors and pleaded that the public bombard their inboxes.

      86.   At some point, Vanderhoogt joined Alba in circulating false

information about Project Chimps on her social media and leaving disparaging

comments on Project Chimps’ social media accounts. On information and belief,

Vanderhoogt and Alba coordinated their activity and worked together to formulate

messages to attack Project Chimps.

      87.   In a news article, Vanderhoogt stated, “I have many concerns about

what is currently going on at [Project Chimps] but of course can only speak to my

experience and what I have witnessed first hand.” However, she quickly began

posting false and misleading information on social media, of which she had no

personal knowledge, including events that occurred long after she resigned.



                                        26
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 27 of 54




      88.    For example, on May 11, 2020 – over two years after leaving Project

Chimps – Vanderhoogt wrote about the recent death of a chimpanzee named Tibi.

On her Facebook, she posted, “Though I never had the privilege of meeting Tibi, I

will continue to speak out on his behalf . . . Tibi didn’t receive appropriate medical

care at Project Chimps to address his pre-existing medical conditions. Project

Chimps is not equipped to handle chimpanzee medical emergencies. Their leading

veterinarian is only part-time and has no prior experience treating chimpanzees. The

chimpanzees will never receive adequate medical care if the person in charge of

providing their care is ignorant about chimpanzees.” This statement is false, as

Project Chimps’ veterinarian had, by that point, more than three years providing

medical care to chimpanzees.

      89.    Not content with making false statements about Project Chimps,

Vanderhoogt also made up fake identities to spread those false statements.

Vanderhoogt created numerous fake social media accounts to spread false statements

about Project Chimps. Though some have been removed, Vanderhoogt’s fake

Facebook accounts include: Gina Booker, Shane Boudreaux, and Sally Conner.

      90.    Vanderhoogt used these fake social media accounts to post links to

projectchimp.org, the website created by Alba, and to leave comments replete with

false information on Project Chimps’ social media posts.

                                         27
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 28 of 54




      91.    Vanderhoogt created these accounts to harass and embarrass Project

Chimps and its Executive Director.

      92.    Vanderhoogt created these fake accounts to flood social media with

disparaging falsehoods about Project Chimps and give the public a false impression

of how many people support Defendants’ claims.

      93.    Vanderhoogt created these accounts and others for the purpose of

willfully and maliciously attacking Project Chimps and its employees. Accounts

created by Vanderhoogt on Instagram include images of an individual affiliated with

Project Chimps, and the use of her likeness to make posts disparaging Project

Chimps exemplifies the bad faith and malice permeating Defendants’ actions.

      94.    In the course of posting false and defamatory content about Project

Chimps, Alba and Vanderhoogt have reproduced or copied photographs that

constitute works for hire under the Photography Agreement, and Alba has no right

to retain or distribute these photographs.

                   Alba Hacks Project Chimps’ Database and
                    Disseminates Confidential Information

      95.    Upon information and belief, on May 9, 2020 at 10:44 p.m., Alba, or

someone acting at her direction, without authorization, accessed Project Chimps’

business Dropbox account using Deanna Stratton’s credentials as the Manager of

Administration of Project Chimps.
                                             28
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 29 of 54




      96.    Dropbox is a cloud-based file storage service that allows its users to

access stored files and electronic communications through the internet at

www.dropbox.com or through an application on a computer.

      97.    Rather than storing documents locally, users access documents that are

hosted on internet-accessible servers, then view or download documents hosted

within the Dropbox application, which acts as a decentralized repository for stored

electronic files and communications. When the user accesses Dropbox, that user’s

profile then syncs with the service, permitting access to the files.

      98.    Dropbox is a “freemium” service, meaning that it provides free

accounts to individual users below a certain amount of storage, with limited

functionality, and users may also purchase an enterprise account that allows for

greater storage, access restriction controls, and other features.

      99.    Project Chimps has a business Dropbox account. Project Chimps limits

access to the Dropbox account to select users, which at one point included Alba.

      100. Project Chimps treats the materials hosted within its business Dropbox

account as confidential. Certain files within the Dropbox account include a

“confidential” watermark, and the business Dropbox account includes sensitive

information related to Project Chimps’ financial status, donor records, internal



                                          29
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 30 of 54




organizational activity, investigation reports and summaries, and medical record

information.

      101. Certain sensitive files are stored within Project Chimps’ business

Dropbox account in a subfolder called “Administrative Department.” The

“Administrative Department” folder has even tighter access limitations, as access is

limited to only two users: Deanna Stratton, Project Chimps’ Manager of

Administration, and Ali Crumpacker, Project Chimps’ Executive Director.

      102. Unbeknownst to Project Chimps management, during Alba’s

employment, Alba accessed or attempted to access confidential and sensitive

documents relating to Project Chimps’ operations. Alba, in text messages,

acknowledged that she was engaging in “secret Dropbox snooping” to learn about

what was going on in the organization.




                                         30
          Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 31 of 54




      103. Dropbox creates a file access history log that logs actions taken by each

user with respect to each file. When a user downloads or views a file, Dropbox will

log that interaction and, if certain parameters are met, notify the user that activity

has occurred.

      104. Alba was aware of this notification and actively hid that she was

reviewing files on Dropbox by viewing the file preview (also called a “thumbnail”)

generated by hovering the cursor over the file. Through this and magnifying her

screen text, she would attempt to view files without engaging in activity that would

alert Project Chimps that she was viewing files that she had no legitimate reason to

access.




                                         31
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 32 of 54




      105. On information and belief, Alba, directly or through another, obtained

Deanna Stratton’s access credentials, then accessed Project Chimps’ business

Dropbox account on May 9, 2020 at 10:44 p.m. Between approximately 10:44 p.m.

and 3:13 a.m., the user accessed 123 files. The files accessed included sensitive

confidential information and trade secrets, including the following:

                  4.30.2020 Salary Payroll Detail Report.pdf

                  PC Board Nov 2019 Packet.pdf

                  2020/Feb/Financials.pdf

                  Chimp Care Board of Director Dept Report 2.7.20.docx

                  Project Chimps Statement of Activities by Month 092019
                   summary.pdf

                  Employee Survey Board and Employee Presentation.pdf

                  Board of Director Dept Report Philanthropy Nov 2019 Project
                   Chimps.docx

                  Talking points-HSUS and Project Chimps 2016.04.05.docx

                  HSUS grant agreement.doc

                  Jim McClearen 2020 Contract.pdf

                  Bezner review of Panielle dental case 040420.docx

A complete list of files accessed during this session is attached as Exhibit H to this

complaint.




                                          32
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 33 of 54




      106. Stratton is not responsible for this access activity. Initially, the activity

occurred late into the night, and the user focused on viewing files related to Project

Chimps’ operations, personnel, and investigation into claimed deficiencies with the

organization’s operations. Moreover, Stratton received a notification that her

account had been accessed through a new device, a Mac computer, from Blue Ridge,

Georgia. Stratton does not live in Blue Ridge, Georgia, and she does not use a Mac

computer to access Project Chimps’ business Dropbox account. A copy of the

notification that Stratton received is attached as Exhibit I to the complaint.

      107. Project Chimps believes that Alba is responsible for this activity

because, in addition to the preceding, shortly after it occurred, Alba posted on social

media and included information that could have only been derived from non-public,

confidential information.

                        Alba Launches ProjectChimp.org

      108. On or about May 13, 2020, shortly after the hacking incident occurred,

Alba launched a website called “Problems at Project Chimps” (“the Website”)

dedicating to disparaging the good work and mission of Project Chimps.

      109. The access URL to the Website was initially projectchimp.org. Alba

intentionally used a URL that would be confused with Project Chimps URL –



                                          33
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 34 of 54




projectchimps.org – to confuse the public and draw potential donors and interested

individuals away from Project Chimps.

      110. The Website contains numerous confidential documents, including

excerpts from chimpanzees’ medical records and internal communications.

      111. The Website also contains numerous false statements about Project

Chimps, which are false and intended to mislead the public, such as the following:

           Project Chimps’ “only way of dealing with stereotypic behaviors is
      through oral sedatives.”

            As a “talking point,” Project Chimps justifies coprophagia by saying
      that “the chimps’ diet is so good that they like to re-ingest it in this fashion.”

           Project Chimps repeatedly refused to allow the Great Ape Heart
      Project to provide assistance to Project Chimps.

      112. Alba has shared numerous photographs on her social media accounts

and on the Website that depict areas of the sanctuary at Project Chimps that are not

open to the public. Alba does not and never did have permission to use or

disseminate these photographs and in fact agreed by contract that she would not do

so.

      113. Alba has shared numerous photographs on her social media accounts

and on the Website that were taken in the course of Alba’s employment as the

photographer for Project Chimps. Alba does not have permission to use or



                                          34
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 35 of 54




disseminate these photographs and in fact agreed by contract that she would not do

so.

      114. Vanderhoogt also publicized the Website on her Facebook, Instagram,

and Twitter accounts. On multiple occasions in May 2020, Vanderhoogt posted a

link to the Website on her Facebook page and wrote messages disparaging Project

Chimps.

      115. Since Alba’s termination for misconduct, at least nine donors have

contacted Project Chimps to cancel their recurring donations and referenced

Defendants’ activity as the reason for cancelling their donations.

      116. Alba’s social media posts and projectchimp.org encourage followers to

reach out to celebrity donors on social media, the negative publicity of which could

affect the donors’ public endorsement and will harm the organization’s relationships,

partnerships and fundraising abilities. Project Chimps’ donors are critical for its

future viability, not only because they provide the funds that allow the sanctuary to

continue to operate, but also because of the goodwill and leads generated from

having active donors.

      117. Project Chimps was forced to initiate a proceeding to stop Alba’s

improper and unauthorized use of the Website domain. However, even after agreeing



                                         35
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 36 of 54




to stop using the misleading domain, Alba nonetheless created a new domain,

helpthechimps.org, to access the same false and defamatory content.

      118. Defendants have threatened Project Chimps’ viability as a sanctuary for

former research chimps. If they are allowed to continue on their path of defaming

Project Chimps, then the sanctuary might be forced to close its doors or operate at a

reduced capacity. The result would threaten the safety of the chimpanzees currently

at Project Chimps and would mean that fewer research chimps would be able to

move to a sanctuary. Those chimpanzees would therefore need to stay at their former

research facility.

      119. Vanderhoogt left Project Chimps in early 2018. Vanderhoogt claims

that she speaks only from firsthand experience of circumstances that she has

witnessed. However, she has not been employed with Project Chimps since February

16, 2018, and instead has repeated and republished Alba’s false statements regarding

chimpanzee health at the sanctuary.

      120. Defendants’ continued campaign of harassment and defamation will

result in further economic and irreparable harm to Project Chimps.




                                         36
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 37 of 54




                                    COUNT I
                              BREACH OF CONTRACT
                                  (AS TO ALBA)

      121. Project Chimps alleges and incorporates by reference Paragraph Nos.

1-120 as if fully restated.

      122. The Non-Disclosure Agreement entered into by and between Project

Chimps and Alba is a valid, lawful, and enforceable contract.

      123. As part of the Non-Disclosure Agreement, Alba promised that she

would not disseminate Project Chimps’ confidential information.

      124. Alba breached the Non-Disclosure Agreement by sharing numerous

confidential and proprietary documents and information on her social media

accounts, on the Website, and in the PETA Memorandum.

      125. Alba and Project Chimps also agreed to the Photography Agreement,

wherein Project Chimps owns all works for hire. Alba agreed not to share these

works for hire with the public without express written permission.

      126. The Photography Agreement entered into by and between Project

Chimps and Alba is a valid, lawful, and enforceable contract.

      127. Alba breached the Photography Agreement by posting works for hire

on social media and on the Website without permission from Project Chimps.


                                        37
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 38 of 54




      128. Alba breached the Photography Agreement by failing to return to

Project Chimps all photographs owned by Projects Chimps as a result of the

Photography Agreement. Alba’s failure to return these photographs is preventing

Project Chimps from registering such photographs.

      129. Alba was not justified in breaching the Non-Disclosure Agreement or

the Photography Agreement.

      130. Because Project Chimps is without an adequate remedy at law for

Alba’s breach, she should be temporarily, preliminarily, and permanently enjoined

from violating the terms of the Non-Disclosure Agreement and the Photography

Agreement.

      131. Project Chimps is further entitled to monetary relief from Alba in the

form of lost donations and all other available forms of relief as a result of her acts in

violation of the Non-Disclosure Agreement and the Photography Agreement.

                                      COUNT II
                              DEFAMATION AND LIBEL
                              (AS TO ALL DEFENDANTS)

      132. Project Chimps alleges and incorporates by reference Paragraph Nos.

1-120 as if fully restated.




                                           38
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 39 of 54




      133. Defendants made numerous intentional, defamatory statements about

Project Chimps on the Website, on their social media accounts, and in the PETA

Memorandum, as described above.

      134. Additionally, Defendant Vanderhoogt knowingly created fake social

media accounts to willfully and maliciously disseminate false information about

Project Chimps.

      135. Defendants acted with actual malice when knowingly posting false

statements regarding Project Chimps on the Website, on their social media accounts,

and in the PETA Memorandum.

      136. Defendants’ false and malicious statements impugn Project Chimps’

business and/or operations, and special damages are therefore presumed.

      137. As a direct and proximate result of Defendants’ false and defamatory

statements, Project Chimps suffered and continues to suffer damages and irreparable

harm, including but not limited to injury to reputation and loss of donor funding.

      138. As a result of Defendants’ defamatory statements, Project Chimps is

entitled to damages.

                             COUNT III
                  ACTUAL MISAPPROPRIATION UNDER
                   THE DEFEND TRADE SECRETS ACT
                           (AS TO ALBA)


                                         39
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 40 of 54




      139. Project Chimps alleges and incorporates by reference Paragraph Nos.

1-120 as if fully restated.

      140. The Defend Trade Secrets Act (“DTSA”), codified at 18 U.S.C. § 1836

et seq., prohibits persons from misappropriating trade secrets.

      141. Upon information and belief, Alba knowingly violated the DTSA by

using improper means to take numerous documents (including chimpanzees’

medical records) following her termination as well as by hacking Project Chimps’

Dropbox account and stealing confidential documentation regarding employee

compensation, internal business operations, and contracts. Alba then disclosed these

confidential materials through various means.

      142. The trade secrets, as described in the preceding paragraphs,

misappropriated by Alba derive independent economic value from not being

generally known or ascertainable through proper means by others who can obtain

economic value from their disclosure or use.

      143. This information was recognized in Alba’s Non-Disclosure Agreement

and are valuable, lucrative assets constituting legally protectable trade secrets.

      144. Project Chimps takes, and at all time here relevant, has taken reasonable

measures to maintain the confidential and secret nature of this information. As



                                          40
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 41 of 54




discussed above, those steps include: (1) the use of nondisclosure agreements; (2)

IT security measures; (3) physical security measures; and (4) exit procedures.

      145. On information and belief, Alba has used and will continue to use

Project Chimps trade secret information, without Project Chimps’ authorization, to

drive donors away from Project Chimps.

      146. As a direct and proximate cause of Alba’s actual and threatened

misappropriation of Project Chimps’ trade secrets, Project Chimps has suffered

irreparable harm and will continue to suffer irreparable harm that cannot be

adequately remedied at law unless Alba is enjoined from continued possession in

any form of trade secret information belonging to Project Chimps.

      147. As a direct and proximate result of Alba’s misappropriation, Project

Chimps has suffered and continues to suffer damages and irreparable harm, and is

entitled to all damages, attorneys’ fees, costs and remedies permitted under the

DTSA. Each of the acts of misappropriation was done maliciously by Alba, thereby

entitling Project Chimps to exemplary damages to be proved at trial.

                             COUNT IV
                  ACTUAL MISAPPROPRIATION UNDER
                  THE GEORGIA TRADE SECRETS ACT
                           (AS TO ALBA)




                                         41
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 42 of 54




      148. Project Chimps alleges and incorporates by reference Paragraph Nos.

1-120 as if fully restated.

      149. The Georgia Trade Secrets Act (“GTSA”), codified at O.C.G.A. § 10-

1-761 et seq., prohibits persons from misappropriating trade secrets.

      150. Upon information and belief, Alba knowingly violated the GTSA by

using improper means to take numerous documents (including chimpanzees’

medical records) following her termination as well as by hacking Project Chimps’

Dropbox account and stealing confidential documentation regarding employee

compensation, internal business operations, and contracts. Alba then disclosed these

confidential materials through various means.

      151. The trade secrets, as described in the preceding paragraphs,

misappropriated by Alba derive independent economic value from not being

generally known or ascertainable through proper means by others who can obtain

economic value from their disclosure or use.

      152. This information was recognized in Alba’s Non-Disclosure Agreement

and are valuable, lucrative assets constituting legally protectable trade secrets.

      153. Project Chimps takes, and at all time here relevant, has taken reasonable

measures to maintain the confidential and secret nature of this information. As



                                          42
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 43 of 54




discussed above, those steps include: (1) the use of nondisclosure agreements; (2)

IT security measures; (3) physical security measures; and (4) exit procedures.

      154. On information and belief, Alba has used and will continue to use

Project Chimps trade secret information, without Project Chimps’ authorization, to

drive donors away from Project Chimps.

      155. As a direct and proximate cause of Alba’s actual and threatened

misappropriation of Project Chimps’ trade secrets, Project Chimps has suffered

irreparable harm and will continue to suffer irreparable harm that cannot be

adequately remedied at law unless Alba is enjoined from continued possession in

any form of trade secret information belonging to Project Chimps.

      156. As a direct and proximate result of Alba’s misappropriation, Project

Chimps has suffered and continues to suffer damages and irreparable harm, and is

entitled to all damages, attorneys’ fees, costs and remedies permitted under the

GTSA. Each of the acts of misappropriation was done maliciously by Alba, thereby

entitling Project Chimps to exemplary damages to be proved at trial.

                                   COUNT V
                                 CONVERSION
                                 (AS TO ALBA)

      157. Project Chimps alleges and incorporates by reference Paragraph Nos.

1-120 as if fully restated.

                                         43
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 44 of 54




      158. Project Chimps is the rightful possessor of valuable property consisting

of photographs that Project Chimps owns as works for hire pursuant to common law

and the Photography Agreement.

      159. Although Project Chimps is the legal owner of the photographs taken

by Alba during her employment with Project Chimps, Alba has failed to provide the

photographs to Project Chimps or return them to Project Chimps. Her continued

retention of the photographs constitutes actions in derogation of Project Chimps’

exclusive rights in the photographs as the owner of such property.

      160. Project Chimps demanded the return of its photographs, yet Alba

refused to return them.

      161. Alba’s actions described above were taken with actual malice and

wrongful intent to cause injury to Project Chimps and/or to enrich herself to Project

Chimps’ detriment.

      162. By her actions, Alba has wrongfully and unlawfully converted Project

Chimps’ property and exercised unauthorized dominion over it to Project Chimps’

detriment and harm.

      163. Alba has caused and will continue to cause monetary injuries, including

loss of donations and damage to Project Chimps’ reputation for which Project

Chimps has no adequate remedy at law.

                                         44
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 45 of 54




      164. Thus, Project Chimps is entitled to an award of damages sustained by

it as a result of Alba’s actions, attorneys’ fees, and any other available legal and

equitable relief.

                           COUNT VI
       TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS
                   (AS TO ALL DEFENDANTS)

      165. Project Chimps alleges and incorporates by reference Paragraph Nos.

1-120 as if fully restated.

      166. Defendants are aware that Project Chimps had existing business

relationships with its donors and community.

      167. Project Chimps had a reasonable expectation that its relationships with

its donors would continue into the future.

      168. Despite their knowledge of its relationships, Defendants intentionally

attempted to induce Project Chimps’ donors to terminate their relationships.

Moreover, Defendants used wrongful means to do so by making false and

misleading statements.

      169. Defendants’ actions were willful and malicious, and Defendants are

strangers to Project Chimps’ business relations with its donors.

      170. Defendants’ actions have caused substantial injury to Project Chimps,

and Project Chimps is entitled to damages and an award of attorneys’ fees.

                                         45
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 46 of 54




                            COUNT VII
                    VIOLATION OF THE GEORGIA
                 COMPUTER SYSTEMS PROTECTION ACT
                           (AS TO ALBA)

      171. Project Chimps alleges and incorporates by reference Paragraph Nos.

1-120 as if fully restated.

      172. Alba’s actions in taking Project Chimps’ confidential information by

hacking its protected Dropbox Account, for a reason she knew was not authorized –

to defame Project Chimps – constitute violations of the Georgia Computer Systems

Protection Act, O.C.G.A. § 16-9-90 et seq., Alba acted without authorization in

using Project Chimps’ Dropbox account.

      173. Alba’s permission to access Project Chimps’ business Dropbox was

revoked when her employment was terminated.

      174. By directly or indirectly hacking Project Chimps’ business Dropbox

account with knowledge that her use was without authority and with the intention of

taking or appropriating Project Chimps’ property, Alba committed the tort of

computer theft and computer invasion of privacy.

      175. As a result of Alba’s actions, Project Chimps is entitled to recover its

damages sustained – including loss of donations, ill-gotten gains by Alba incurred

as a result of retention of the materials, and Project Chimps’ expenditure in

investigating Alba’s actions – and the costs of this suit.
                                          46
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 47 of 54




                           COUNT VIII
         VIOLATION OF THE STORED COMMUNICATIONS ACT
                         (AS TO ALBA)

      176. Project Chimps alleges and incorporates by reference Paragraph Nos.

1-120 as if fully restated.

      177. On information and belief, on May 9-10, 2020, Alba intentionally

accessed Dropbox, an electronic communication service, and obtained electronic

communications while in electronic storage.

      178. Dropbox constitutes an electronic communication service because it

allows users to transfer to other users files or data, such as PDFs, Microsoft suite

products, and email messages. Dropbox users like Project Chimps use Dropbox for

short- to medium-term storage of files and communications relating to Project

Chimps’ operations. Project Chimps also uses Dropbox to store communications,

such as emails, for the purposes of backup protections for select emails and other

electronic communications.

      179. Project Chimps stores data and information on its business Dropbox

account and restricts access to the business Dropbox account to particular users. At

the time that Alba or someone at her direction accessed Project Chimps’ business

Dropbox account, she did not have authorization to use Deanna Stratton’s access



                                        47
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 48 of 54




credentials and thus did not qualify as a user authorized with respect to the conduct

she engaged in.

      180. During the hacking session, on information and belief, Alba

intentionally accessed Project Chimps’ Dropbox account and did so with full

knowledge and intent to access the business Dropbox account despite her lack of

authorization. Her intentional conduct allowed her to obtain access to electronic

communications while such communications were held in short- or medium-term

storage and a backup of other electronic communications, such as email

communications.

      181. Storage on Dropbox is incidental to the transmission of files to other

users of the service, as Dropbox functions by allowing authorized users to transmit,

receive, and request files and electronic communications by transferring them

through a cloud-based service, resulting in communication between the user’s

computers with respect to the transmitted files.

      182. As a result of the hacking activity, Project Chimps suffered actual

damages or, alternatively, is entitled to recover $1,000 in statutory damages, as well

as its attorneys’ fees and costs of the action.

                                   COUNT IX
                              CIVIL CONSPIRACY
                           (AS TO ALL DEFENDANTS)

                                           48
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 49 of 54




      183. Project Chimps alleges and incorporates by reference Paragraph Nos.

1-120 as if fully restated.

      184. Defendants have acted in concert to undertake the tortious conduct and

other wrongs alleged above including, but not limited to, their coordinated campaign

to spread false and defamatory statements about Project Chimps’ operations.

      185. Defendants’ conspiracy is ongoing and continues to harm Project

Chimps.

      186. Under the conspiracy, all tortious acts in furtherance of the conspiracy

are imputable to Defendants, and Defendants must be held liable for all tortious acts

taken in furtherance of the conspiracy.

                      PRAYER FOR PUNITIVE DAMAGES
                           (O.C.G.A. § 51-12-5.1)
      187. Project Chimps alleges and incorporates by reference Paragraph Nos.

1-120 as if fully restated.

      188. Defendants’ actions show willful misconduct, malice, fraud,

wantonness, oppression, or such entire want of care that their conduct raises the

presumption of conscious indifference to consequences.

      189. As a result, Project Chimps is entitled to recover punitive damages from

Defendants.


                                          49
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 50 of 54




                              PRAYER FOR RELIEF

      WHEREFORE, Project Chimps, in addition to the relief described above,

respectfully prays for the following relief to Project Chimps against Defendants:

      A.     Injunctive relief: That Project Chimps be granted temporary,

preliminary, and permanent injunctive relief requiring Defendants to (i) remove all

content derived from information misappropriated or wrongfully retained from

Project Chimps from any media controlled by them; (ii) return all Project Chimps

property in their possession, custody, or control; and (iii) delete any electronic copies

of Project Chimps information that is in their possession, custody, or control after

returning copies to Project Chimps. Project Chimps also requests that injunctive

relief require Alba to comply with the obligations set forth in the Non-Disclosure

Agreement.

      B.     Return of Records and Other Property: That Defendants be ordered

to return immediately to Project Chimps all records and other property (including

the photographs) pertaining in any way Project Chimps (whether on paper,

electronic, contained on computer disks, or in some other form, and any copies

thereof), including, but not limited to, chimpanzees’ medical records, internal

correspondence, notes, employee information, confidential documentation, donor



                                           50
       Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 51 of 54




lists, or any other documentation not generally known by the public related to Project

Chimps’ operation of the chimpanzee sanctuary.

      C.     Accounting: That an accounting be conducted at Defendants’ cost and

expense of all work product and proceeds they have gained through the use of Project

Chimps’ trade secrets, confidential information, protectable business intelligence,

and/or other proprietary information (or through violations of the Non-Disclosure

and Photography Agreements).

      D.     Review of Computers, Accounts, and other Electronic Storage

Devices: That Defendants should make available to a third party forensic expert

(subject to an appropriate protective order covering Defendants’ privacy interests in

personal materials unrelated to Project Chimps or the animal sanctuary business

generally) every computer, smart phone, external storage device (such as flash drives

and external hard drives), Cloud-based file management account, email account,

social media accounts, or other device or account on which Project Chimps’

information could reside so that, at Defendants’ expense, the forensic expert can

execute on a protocol to return the files in question to Project Chimps and purge the

files so that Defendants can no longer have access to them.

      E.     Compensatory Damages: That judgment be entered for Project

Chimps and against Defendants for such compensatory damages and interest as may

                                         51
          Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 52 of 54




have been caused to Project Chimps by the conduct of Defendants complained of

herein.

       F.     Punitive Damages: That judgment be entered for Project Chimps and

against Defendants for punitive damages.

       G.     Statutory Relief: That judgment be entered for Project Chimps and

against Alba for compensatory and exemplary damages, attorneys’ fees, costs, and

interests.

       H.     Attorneys’ Fees: That judgment be entered for Project Chimps and

against Defendants for reasonable attorneys’ fees incurred by Project Chimps in

prosecuting this action.

       I.     Costs: That Project Chimps be awarded its costs in this action; and

       J.     That Project Chimps be awarded such other and further relief as this

Court deems just and equitable.

                           [signature block on following page]




                                           52
      Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 53 of 54




                                Respectfully submitted,
                                  //Alex Meier
                                  Alex Drummond (Georgia Bar No. 231116)
                                  adrummond@seyfarth.com
                                  Alex Meier (Georgia Bar No. 282350)
                                  ameier@seyfarth.com
                                  SEYFARTH SHAW LLP
                                  1075 Peachtree Street, N.E.
                                  Suite 2500
                                  Atlanta, Georgia 30309-3962
                                  Telephone: (404) 885-1500
                                  Facsimile: (404) 892-7056


                                Counsel for Plaintiff Project Chimps, Inc.
Dated: July 13, 2020




                                    53
Case 2:20-cv-00162-RWS Document 1 Filed 07/13/20 Page 54 of 54
